DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed September 16, 2021 is acknowledged.  New Claims 70-74 have been added.  Claims 44, 58, 65 and 68 have been cancelled.  Claims 10, 36, 43, 50-51, 56, 59-60, 62-63, 67 and 69 have been amended. Claims 10, 36, 43, 50-51, 55-56, 59-63, 66-67 and 69-74 are pending.
Action on merits of claims 10, 36, 43-44, 50-51, 55-56, 59-63, 66-67 and 69-74 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 71 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 71 recites: The semiconductor structure of claim 10, wherein a part of the STI is covered with photoresist.  
The “covered with photoresist” only exists in the intermediate product.
A claim recites both product and intermediate product is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):



Claims 50-51, 56, 59-61 and 71-73 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended independent claim 10 recites: “a deep trench isolation (DTI) extending downwards from the bottom surface of the STI, wherein an entirety of the DTI is in the P-type well region and spaced apart from the N-type well region by the P-type well region”
Amended Claim 50 recites: The semiconductor structure of claim 10, wherein the DTI has opposite sidewalls in entire contact with the P-type well region.  
Since an entirety of the DTI is in the P-type well region then, the DTI has opposite sidewalls in entire contact with the P-type well region. 
Therefore, claim 50 fails to further limit claim 10. 

Amended claim 51 recites: The semiconductor structure of claim 10, wherein the DTI has a bottom surface in entire contact with the P-type well region.
Since an entirety of the DTI is in the P-type well region then, the DTI has a bottom surface in entire contact with the P-type well region. 
Therefore, claim 51 fails to further limit claim 10. 

New claim 72 recites: The semiconductor structure of claim 10, wherein the DTI has three sides in direct contact with the P-type well region.  
an entirety of the DTI is in the P-type well region then, the DTI has three sides in direct contact with the P-type well region. 
Therefore, claim 72 fails to further limit claim 10. 

New claim 73 recites: The semiconductor structure of claim 10, wherein the DTI has two bottom corners in direction contact with the P-type well region.
Since an entirety of the DTI is in the P-type well region then, the DTI has two bottom corners in direction contact with the P-type well region.  
Therefore, claim 73 fails to further limit claim 10. 

Amended claim 56 recites: The semiconductor structure of claim 55, wherein the DTI extends downward from the bottom surface of the STI but not beyond the bottom surface of the P-type well region.
However, claim 55 depends on claim 36; and claim 36 recites: “wherein an entirety of the DTI is in the P-type well region”.
Since an entirety of the DTI is in the P-type well region then, the DTI extends downward from the bottom surface of the STI but not beyond the bottom surface of the P-type well region. 
Therefore, claim 56 fails to further limit claim 55. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 55-56 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US. Pub. No. 2011/0260294) of record. 
With respect to claim 36, OH teaches a semiconductor structure as claimed including: 
a substrate (31) having a top surface, a P-type well region (33), and an N-type well region (32) abutting the P-type well region (33); 
an active region (41) over the P-type well region (33); and 
an isolation structure that comprises: 
a shallow trench isolation (37) arranged in the substrate at the top surface thereof, and15 
a deep trench isolations (37A) extending from a bottom surface of the STI (37) into the P-type well region (33), wherein an entirety of the DTI (37A) is in the P-type well region (33) and spaced apart from the N-type well region (32) by the P-type well region (33), 
3wherein the active region (41) forms an inclined interface with the STI (37), the inclined interface forms an obtuse angle with a top surface of the active region (41), the STI has an inclined sidewall extending upwards from and aligned with the inclined interface formed by the active region (41) and the STI, the inclined sidewall forms an acute angle with the top surface of the active region, and wherein the acute angle and the obtuse angle are supplementary. (See FIG. 2).


With respect to claim 56, As best understood by Examiner, the DTI (37A) of OH extends downwards from the bottom surface of the STI (37) but not beyond a bottom surface of the P-type well region (33).
With respect to claim 59, the STI (37) of OH has a first half (right) and a second half (left), the first half (right) of the STI (37) is closer to P-type first well region (33) than the second half (left) of the STI (37) is to the P-type well region (33), and the entirety of the DTI (37A) extends downwards from a bottom surface of the first half (right) of the STI (37). (See FIG. 3D).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 55 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over OH ‘294 as applied to claim 36 above, and further in view of KAMEYAMA (US Patent No. 4,472,240).
OH teaches the semiconductor structure as described in claim 36 above including the DTI (37A) has a depth (S2-S1) (0.4 µm to 1.5 µm) from a bottom surface of STI (37) to a bottom of the DTI (37A), the STI has a depth (S1) (0.3 µm to 0.5 µm) from a top surface of the STI to the bottom surface of the STI, wherein the depth of the DTI (37A) is overlapped the depth (S1) of the STI.

However, KAMEYAMA teaches a semiconductor structure including: DTI (508b) has a depth from a bottom surface of STI (506b) to a bottom of the DTI (508b), the STI has a depth  from a top surface of the STI to the bottom surface of the STI, wherein the depth of the DTI (508b) is smaller than the depth of the STI (506b). See FIG. 11D).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DTI of OH having the depth that is smaller than that of the STI as taught by KAMEYAMA so that the entirety of the DTI is confined within the P-type well region.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Claims 10, 50-51 and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US Patent No. 6,207,532) in view of OH (US Pub. No. 2011/0260294) both of record.  

a semiconductor substrate (10) having a top surface; 
a P-type well region (24) in the semiconductor substrate (10); 
an N-type well region (26) in the semiconductor substrate and adjacent to the P-type well region (24);
an N-type active region (28) over the P-type well region (24);
a shallow trench isolation (22, upper) extending downward from the top surface of the semiconductor substrate between the P-type well region (24) and the N-type well region (26), the STI having sidewalls and a bottom surface, wherein the bottom surface of the STI is vertically below a bottom surface of the N-type active region (28); and 
a deep trench isolation (22, lower) extending downwards from the bottom surface of the STI, 
wherein the N-type active region (28) forms an inclined interface with the STI, the inclined interface forms an obtuse angle with a top surface of the N-type active region (28), the STI has an inclined sidewall extending upwards from and aligned with the inclined interface formed 2by the N-type active region (28) and the STI, the inclined sidewall forms an acute angle with the top surface of the N-type active region (28), and wherein the acute angle and the obtuse angle and the obtuse angle are supplementary. (See FIG. 10).

Thus, LIN is shown to teach all the features of the claim with the exception of explicitly disclosing an entirety the DTI is in the P-type well region. 
However, OH teaches a semiconductor structure including: 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the entirety of the DTI of LIN in the P-type well region and spaced apart from the N-type well region as taught by OH to improve the breakdown voltage characteristic. 

With respect to claim 50, As best understood by Examiner, in view of OH, the DTI (37A) has opposite sidewalls in entire contact with the P-type well region (33). 
With respect to claim 51, As best understood by Examiner, in view of OH, the DTI (37A) has a bottom surface in entire contact with the P-type well region (33).
With respect to claim 69, the STI (22, upper) of LIN vertically overlaps a partial region of the top surface of the N-type active region (28).
With respect to claim 71, As best understood by Examiner, in view of OH, a part of the STI (37) is covered with photoresist (38). (See FIG. 3C).
With respect to claim 70, in view of OH, the semiconductor substrate (31) is of P-type.
With respect to claim 72, As best understood by Examiner, in view of OH, the DTI (37A) has three sides in direct contact with the P-type well region (33).  
With respect to claim 73, As best understood by Examiner, in view of OH, the DTI (37A)  has two bottom corners in direction contact with the P-type well region (33).
.

Claim 71 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over LIN ‘532 and OH ‘294 as applied to claim 10 above, and further in view of TRIVEDI (US Pub. No. 2003/0207525).
As best understood by Examiner, LIN and OH are shown to teach all the features of the claim with the exception of explicitly disclosing part of the STI is covered with photoresist.
However, TRIVEDI teaches a semiconductor structure including: a part of STI (50) is covered with photoresist (53). (See FIG. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to cover part of the STI of LIN and OH with the photoresist as taught by TRIVEDI to define the N-type well region. 

Claims 43, 60-61 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over OH ‘094 in view of KAMEYAMA (US. Patent No. 4,472,240 of record. 
With respect to claim 43, OH teaches a semiconductor structure substantially as claimed including: 
a substrate (31) having a top surface, 
a P-type well region (33) in the semiconductor substrate, 

a shallow trench isolation (37) extending downward from the top surface of the semiconductor substrate between the P-type well region (33) and the N-type well region (32), wherein a portion of the STI (37) is located over the N-type well region (32), a second portion (left) in contact with the N-type well region (32);
a deep trench isolation (37A) extending downwards from the bottom surface of the STI (37), wherein an entirety of the DTI (37A) is in contact with the P-type well region (33); and 
an active region (41) over the P-type well region (33) and beside the STI (37), wherein the active region (41) is separated from the DTI (37A), wherein the active region (41) forms an inclined interface with the STI (37), the inclined interface forms an obtuse angle with a top surface of the active region (41), the STI has an inclined sidewall extending upwards from and aligned with the inclined interface formed by the active region (41) and the STI (37), the inclined sidewall forms an acute angle with the top surface of the active region, and wherein the acute angle and the obtuse angle are supplementary. (See FIG. 2). 

Thus, OH is shown to teach all the features of the claim with the exception of explicitly disclosing a bottom surface of the STI has a first portion contact with the P-type well region.
However, KAMEYAMA teaches a semiconductor structure including: 
a shallow trench isolation (506b) extending downward from the top surface of the semiconductor substrate between first well region (502b) and second well region (503), wherein a portion of the STI (506b) is located over the second well region (503), a bottom surface of the STI has a first portion (left) contact with the first well region (503) and a second portion (right) 
a deep trench isolation (508b) extending downwards from the bottom surface of the STI (506b), wherein an entirety of the DTI (508b) is in contact with the first well region (502b). (See FIG. 11D).

It is well known in the art that, NMOSFET and PMOSFET can be interchangeably formed by reversing the dopant types accordingly, therefore, the first well region (502b) and the second well region (503) can be formed as P-type well region and N-type well region, respectively just by utilizing P-type dopant and N-type dopant, as well as reversing the dopant types of the source and drain regions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the STI of OH having the first portion contact with the P-type well region as taught by KAMEYAMA to improve the breakdown voltage characteristic of the semiconductor structure.   
owever, KAMEYAMA teaches a semiconductor structure 
With respect to claim 60, the STI (37) of OH has a first half (right) and a second half (left), the first half (right) of the STI (37) is closer to the P-type well region (33) than the second half (left) of the STI (37) is to the P-type well region (33), and an interface between the P-type well region (33) and the N-type well region (32) extends extend downwards from 7a bottom surface of the first half (right) of the STI.

With respect to claim 66, the DTI (37A) of OH or KAMEYAMA  is a single piece of oxide material.  
With respect to claim 67, in view of KAMEYAMA, the STI (506b) has a sidewall and the bottom surface that define a corner in a cross section view, and a single one of the DTI (508b) is disposed between the corner of the STI (506b) and an interface between the first well region (502b) and the second well region (503).

Claims 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over OH ‘294 and KAMEYAMA ‘240 as applied to claim 43 above, and further in view of YOSHIHISA (US Patent No. 6,984,868) of record.
With respect to claim 62, OH teaches the semiconductor structure as described in claim 43 above including: a first interface between the STI (37) and the N-type well region (32) extends a first distance laterally away from an second interface between the P-type well region (33) and the N-type well region (32). 
Thus, OH and KAMEYAMA are shown to teach all the features of the claim with the exception of explicitly disclosing a corner defined by the STI in the P-type well region.
However, YOSHIHISA teaches a semiconductor structure including: a first interface between STI (108) and the second well region (110) extends a first distance laterally away from an second interface between first well region (102) and the second well region (110), the STI (108) has a sidewall in the first well region (102) and defining a corner in a cross section view with the bottom surface of the STI (108), a second distance is measured from a first sidewall of the opposite sidewalls of the DTI (104) to the corner in a direction parallel with the bottom 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the STI of OH having the corner defined by the bottom surface and the sidewall in the first well region, and the first distance being larger than the second distance as taught by YOSHIHISA for the same intended purpose of improving the breakdown voltage characteristic of the device.      
With respect to claim 63, in view of YOSHIHISA, a first interface between the STI (108) and the second well region (110) extends a first distance laterally away from an second interface between the first well region (102) and the second well region (110), the STI (108) has a sidewall in the first well region (102) and defining a corner in a cross section view with the bottom surface of the STI, a second distance is measured from the second interface between the first well region (102) and the second well region (110) to the corner in a direction parallel with the bottom surface of the STI, and the first distance is larger than the second distance. 

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANH D MAI/            Primary Examiner, Art Unit 2829